internal_revenue_service significant index no sspasiterid oi wi vw easury washington dc i q tatanhana mumhar- in reference to t a1 date sep in re hospital state a this letter constitutes notice that with respect to the above-named defined benefit pension pian we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this conditional waiver for the plan_year ending date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted currently is a for-profit corporation specializing in providing the services although organized under the for-profit laws of state a the operated as a not-for-profit business as any and all profits previously made were reinvested back into the and a negative net_worth in and the in and the had positive working_capital had negative earnings has always is being reorganized as a non-profit tax-exempt will be exempt from real_estate in order to effect a recovery the 501_c_3_organization as a non-profit entity the and sales_taxes and will have the opportunity to solicit grants and contributions in addition the of expenditure reductions coupled with an increase in about by the recent closure of the competitor as a result of these changes the and revenues in excess of expenses beginning in orojects other operational efficiencies due to an ongoing program ccupancy rates brought unit of its only nearby non-secular anticipates a de_minimis loss in as of date the vaiue of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are contingent on uncertain events and because the plan is underfunded we are granting this waiver subject_to the following conditions the is successful in its conversion to non-profit status the the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_412 of the code without a waiver being granted for such years is to provide a security_interest to the plan that is acceptable to the if these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date pbgc this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent employee_plans tax_exempt_and_government_entities_division ae
